department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan j j uniform issue list legend taxpayer irax iray iraz financial_institution a financial_institution b date date date date date amount amount ' ' amount amount amount amount dear this is in response to your request dated february as supplemented by correspondence received on date and july submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer represents that he received distributions of amount from ira x and amount from ira y which totaled amount taxpayer asserts that his failure to accomplish rollovers within the 60-day period prescribed by sec_408 of the code was due to an unexpected post office delay in delivering the combined rollover_contribution of amount which was mailed and expected to be delivered before the expiration of the ao-day period but was not delivered until after the a -day period taxpayer further represents that amount has not been used for any other purpose taxpayer maintained ira x and ira y at financial_institution a taxpayer wished to change his ira custodian from financial_institution a to financial_institution b at which he had already opened ira z on date taxpayer received a distribution of amount from ira x and amount from ira y which totaled amount on date taxpayer received a distribution of amount from ira x and amount from ira y which represented trailing dividends from each account including the trailing distributions taxpayer received a total of amount from ira x and ira y on date four days before the expiration of the 60-day period from date and before the expiration of the 60-day period from date taxpayer mailed via us postal service priority certified mail two checks totaling amount to financial_institution b to be deposited into ira z prior to mailing the checks priority certified mail via the us postal service taxpayer represents that he spoke with a postal employee to ascertain whether the priority mail shipping would exceed the advertised delivery date of two to three days due to the holiday season taxpayer represents that he was told by a postal employee that even though it was the holiday season the letter would arrive by date taxpayer was also provided a postal transaction receipt with the estimated delivery date noted as date one day before the expiration of the 60-day period from date the letter enclosing the rollover deposit of amount did not actually arrive until date three days after the expiration of the 60-day period from date but before the expiration of the 60-day period from date amount was deposited into ira z and has not been used for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions totaling amount on date sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other prope is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required distributions under sec_401 a of the code and incidental death_benefit requirements of sec_401 a of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of 'the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was due to the unexpected post office delay in delivering the rollover_contribution of amount which was mailed and expected to be delivered before the expiration of the 60-day period but was not delivered until after the eo-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x and ira y on date provided all other requirements of sec_408 except the day requirement were met with respect to such contribution the contribution of amount to ira z on date will be considered a valid rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code regarding required distributions this letter assumes that the above ira qualifies under either sec_408 of the code or sec_408a of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of i ntention to disclose cc
